Exhibit 10.7

 

RESTRICTED STOCK UNIT AGREEMENT
The Coca-Cola Company 1989 Restricted Stock Award Plan

 

The Coca-Cola Company (the “Company”) hereby agrees to award to the recipient
named below (the “Recipient”) the number of shares of Common Stock, $.25 par
value, of the Company (the “Shares”), in accordance with and subject to the
terms, conditions and restrictions of this Agreement.  The Award shall settle as
Shares, but until such settlement, Recipient’s Award will be denominated in
share units.  The Shares will be released to the Recipient on the dates set
forth below (“Release Date”) if the conditions described in this Agreement are
satisfied.  Such award will be made under the terms of The Coca-Cola Company
1989 Restricted Stock Award Plan (the “Plan”), as amended.

 

Name of Recipient:

NAME

 

 

Award:

[NUMBER] Shares

 

 

Award Date:

XXXXXXXXXX, XXXX

 

The following dates are applicable for this Agreement:

 

Award Date

 

XXXXXXXXXX, XXXX

Acceptance Date

 

XXXXXXXXXX, XXXX

Release Date(s)

 

XXXXXX, XXXX

 

TERMS AND CONDITIONS OF THIS AGREEMENT

 

(1)                                 General Conditions.  This Award is in the
form of restricted stock units that settle in Shares at the Release Date(s).  If
all of the conditions set forth in this Agreement are satisfied, the Shares will
be released to the Recipient as soon as administratively possible following the
Release Date(s).  Capitalized terms in this Agreement refer to defined terms in
the Plan, except as otherwise defined herein.  If these conditions are not
satisfied, the Award shall be forfeited, in whole or in part.

 

(a)                                 Except as provided in paragraphs (1)(b),
(c) and (d), the Shares shall be released on the Release Date(s) only if the
Recipient is continuously employed by the Company or a Related Company from the
Award Date until the Release Date(s).

(b)                                 In the event of Recipient’s Disability or
death, the Shares shall be released to the Recipient or the Recipient’s estate
as soon as administratively feasible after the determination of Disability or
the death.

(c)                                  For Awards held for at least 12 months, in
the event of the Recipient’s termination of employment after attaining age 60
and completing ten Years of Service, the Shares shall be released to the
Recipient as soon as administratively feasible following the termination

 

--------------------------------------------------------------------------------


 

of employment.  Awards held for less than 12 months will be forfeited if the
Recipient terminates employment prior to the Release Date(s) regardless of the
Recipient’s age or Years of Service at termination.

(d)                                 For Awards held for at least 12 months, in
the event of the Recipient’s involuntary termination of employment after
attaining age 50 and completing 10 Years of Service because of a reduction in
workforce, internal  reorganization, or job elimination, and provided the
Recipient signs a release of all claims and, if requested, an agreement on
confidentiality and competition, the Shares will continue to vest for up to four
years from the date of termination, with such vesting schedule as originally set
forth in the terms of this agreement, except as otherwise required by applicable
law.    Awards held for less than 12 months will be forfeited if the Recipient
terminates employment prior to the Release Date(s) regardless of the Recipient’s
age or Years of Service at termination.

 

(2)                                 Shares, Dividends and Voting Rights.  Just
prior to the applicable Release Date(s), the number of Shares indicated shall be
issued to the Recipient, provided all conditions set forth in Section 1 above
are satisfied.  All Awards shall be settled in Shares.

 

Prior to the Release Date(s), the Recipient shall have no rights with respect to
the Shares, including but not limited to rights to sell, vote, exchange,
transfer, pledge, hypothecate or otherwise dispose of the Shares. In addition,
prior to the Release Date(s), the Recipient shall not be entitled to receive
dividends  or have any other rights with respect to the Shares.

 

At the Release Date(s), if all of the conditions set forth in this Agreement are
satisfied, the Recipient shall receive a cash payment equal to the dividends
that would have been paid on an equal number of Shares for the period between
the Award Date and the Release Date(s), had the Recipient been issued Shares. 
Except as provided in paragraph (1)(b), the Recipient shall receive dividend
equivalents on the Release Date(s) only if the Recipient is continuously
employed by the Company or a Related Company from the Award Date until the
Release Date(s).  If the Recipient forfeits the Award for any reason, the
Recipient also forfeits the right to receive any dividend equivalents for the
period between the Award Date and the Release Date(s).

 

(3)                                 Acceptance of Agreement.  The Recipient
shall indicate his or her acceptance of this Agreement, including the Power of
Attorney, in the method directed by the Company.

 

(4)                                 Stock Splits and Other Adjustments.  In the
event that the Company’s shares, as a result of a stock split or stock dividend
or combination of shares or any other change or exchange for other securities,
by reclassification, reorganization or otherwise, are increased or decreased or
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation, the number of Shares
to be awarded under this Agreement shall be adjusted to reflect such change in
such manner as the Board of Directors of the Company or the Compensation
Committee of the Board of Directors may deem appropriate. If any such adjustment
shall result in a fractional share, such fraction shall be disregarded.

 

(5)                                 Notices.  Each notice relating to this award
shall be in writing.  All notices to the Company shall be addressed to the
Secretary, The Coca-Cola Company, One Coca-Cola Plaza, Atlanta, Georgia 30313. 
All notices to the Recipient shall be addressed to the address of the Recipient
specified on the face page of this Agreement.  Either the Company or the
Recipient may designate a different address by written notice to the other. 
Written notice to said addresses shall be

 

--------------------------------------------------------------------------------


 

effective to bind the Company, the Recipient and the Recipient’s representatives
and beneficiaries.

 

(6)                                 Taxes.

 

(a)                                 The Company and the Recipient’s employer
(the “Employer”) will evaluate the requirements regarding any and all income
taxes, social insurance, payroll tax, payment on account, and other tax items
related to the Recipient’s participation in the Plan and legally applicable to
the Recipient (the “Tax-Related Items”).  The Recipient acknowledges that these
requirements may change from time to time as laws or interpretations change.

 

(b)                                 Before any relevant taxable or tax
withholding event, as applicable, the Recipient must pay or make adequate
arrangements satisfactory to the Company and the Employer to satisfy all
obligations associated with the Tax-Related Items.  In this regard, the
Recipient authorizes the Company, the Employer, and their respective agents to
satisfy the obligations associated with all Tax-Related Items by one or a
combination of the following:

 

(1)                                 withholding from the Recipient’s wages or
other cash compensation paid by the Company or the Employer, or any other
payment of any kind otherwise due to the Recipient from the Company or the
Employer; or

(2)                                 withholding from proceeds of the sale of
Shares acquired under an Award, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Recipient’s behalf in accordance
with this authorization); or

(3)                                 retention of or withholding in Shares to be
issued under the Award.

 

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering minimum statutory withholding requirements or
other applicable withholding rates.

 

If the obligation for any Tax-Related Items is satisfied by withholding in
Shares, the Recipient is deemed for tax purposes to have been issued the full
number of Shares subject to the Award.  This applies even though Shares are
retained to satisfy the obligations associated with the Tax-Related Items
resulting from any aspect of the Recipient’s participation in the Plan.

 

In addition, the Recipient must pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Recipient’s participation in the Plan if those
obligations cannot be satisfied through any of the means described in this
document.  The Company may refuse to issue or deliver the Shares or the proceeds
from the sale of Shares if the Recipient fails to comply with the Recipient’s
obligations in connection with the Tax-Related Items.

 

(c)                                  Irrespective of the Company’s or the
Employer’s action or inaction concerning the Tax-Related Items, the Recipient
hereby acknowledges and agrees that the ultimate liability for the Tax-Related
Items remains the responsibility and liability of the Recipient or the
Recipient’s estate and may exceed the amount actually withheld by the Company or
the

 

--------------------------------------------------------------------------------


 

Employer.  The Recipient further acknowledges that the Company and the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including, but not
limited to, the grant, vesting, settlement, or release of the Award, the
issuance of Shares upon settlement or release of the Award, the subsequent sale
of Shares acquired under the Award, and the receipt of any dividends or dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate the
Recipient’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if the Recipient has become subject to tax in more than one
jurisdiction between the Award Date and the date of any relevant taxable or tax
withholding event, as applicable, the Recipient acknowledges that the Company
and the Employer (or former employer, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.  For Recipients
who are International Service Associates or covered by another international
service policy, all Tax-Related Items remain the Recipient’s responsibility,
except as expressly provided in the Company’s International Service Policy or
Tax Equalization Policy.

 

(7)                                 Compensation Committee.  The Recipient
hereby agrees that (a) any change, interpretation, determination or modification
of this Agreement by the Compensation Committee shall be final and conclusive
for all purposes and on all persons including the Company and the Recipient;
provided, however, that with respect to any amendment or modification of the
Plan which affects the award of Shares made hereby, the Compensation Committee
shall have determined that such amendment or modification is in the best
interests of the Recipient of such award; and (b) this Agreement and the award
of Shares shall not affect in any way the right of the Recipient’s employer to
terminate or change the employment of the Recipient.

 

(8)                                 Prohibited Activities.  In the event
Recipient engages in a “Prohibited Activity” (as defined below), at any time
during the term of this Agreement, or within one year after termination of
Recipient’s employment from the Company or any Related Company, or within one
year after the Release Date, whichever occurs latest, the Shares shall be
forfeited and, if applicable, any profit or gain associated with the Shares
shall be forfeited and repaid to the Company.

 

Prohibited Activities are:

 

(a)                                 Non-Disparagement — making any statement,
written or verbal, in any forum or media, or taking any action in disparagement
of the Company or any Related Company or affiliate thereof, including but not
limited to negative references to the Company or its products, services,
corporate policies, or current or former officers or employees, customers,
suppliers, or business partners or associates;

(b)                                 No Publicity — publishing any opinion, fact,
or material, delivering any lecture or address, participating in the making of
any film, radio broadcast or television transmission, or communicating with any
representative of the media relating to confidential matters regarding the
business or affairs of the Company which Recipient was involved with during
Recipient’s employment;

(c)                                  Non-Disclosure of Trade Secrets — failure
to hold in confidence all Trade Secrets of the Company that came into
Recipient’s knowledge during Recipient’s employment by the Company or any
Related Company, or disclosing, publishing, or making use of at any time such
Trade Secrets, where the term “Trade Secret” means any technical or non-

 

--------------------------------------------------------------------------------


 

technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy;

(d)                                 Non-Disclosure of Confidential Information —
failure to hold in confidence all Confidential Information of the Company that
came into Recipient’s knowledge during Recipient’s employment by the Company or
any Related Company, or disclosing, publishing, or making use of such
Confidential Information, where the term “Confidential Information” means any
data or information, other than Trade Secrets, that is valuable to the Company 
and not generally known to the public or to competitors of the Company;

(e)                                  Return of Materials — failure of Recipient,
in the event of Recipient’s termination of employment for any reason, promptly
to deliver to the Company all memoranda, notes, records, manuals or other
documents, including all copies of such materials and all documentation prepared
or produced in connection therewith, containing Trade Secrets or Confidential
Information regarding the Company’s business, whether made or compiled by
Recipient or furnished to Recipient by virtue of Recipient’s employment with the
Company or a Related Company, or failure promptly to deliver to the Company all
vehicles, computers, credit cards, telephones, handheld electronic devices,
office equipment, and other property furnished to Recipient by virtue of
Recipient’s employment with the Company or a Related Company;

(f)                                   Non-Compete — rendering services for any
organization which, or engaging directly or indirectly in any business which, in
the sole judgment of the Compensation Committee or the Chief Executive Officer
of the Company or any senior officer designated by the Compensation Committee,
is or becomes competitive with the Company;

(g)                                  Non-Solicitation — soliciting or attempting
to solicit for employment for or on behalf of any corporation, partnership, or
other business entity any employee of the Company with whom Recipient had
professional interaction during the last twelve months of Recipient’s employment
with the Company; or

(h)                                 Violation of Company Policies — violating
any written policies of the Company or Recipient’s employer applicable to
Recipient, including without limitation the Company’s insider trading policy.

 

(9)                                 Modification of Agreement. If any of the
terms of this Agreement may in the opinion of  the Company conflict or be
inconsistent with any applicable law or regulation of any governmental agency
having jurisdiction, the Company reserves the right to modify this Agreement to
be consistent with applicable laws or regulations.

 

(10)                          Personal Data.  The Recipient understands that his
or her employer, the Company or a Related Company hold certain personal
information about the Recipient, including but not limited to his or her name,
home address, telephone number, date of birth, social security number, salary,
nationality, job title, and details of all Shares awarded, cancelled, vested,
unvested, or outstanding (the “personal data”).  Certain personal data may also
constitute “sensitive personal data” within the meaning of applicable local
law.  Such data include but are not limited to the information provided above
and any changes thereto and other appropriate personal and financial data about
the Recipient.  The Recipient hereby provides explicit consent to the Company
and

 

--------------------------------------------------------------------------------


 

any Related Company to process any such personal data and sensitive personal
data.  The Recipient also hereby provides explicit consent to the Company and
any Related Company to transfer any such personal data and sensitive personal
data outside the country in which the Recipient is employed, and to the United
States.  The legal persons for whom such personal data are intended are the
Company and any broker company providing services to the Company in connection
with the administration of the Plan.  The Recipient has been informed of his or
her right of access and correction to his or her personal data by applying to
the person identified in paragraph 6.

 

(11)                          Additional Consents.  The Recipient consents to
and acknowledges that:

 

(a)                                 the Plan is discretionary in nature and the
Company can amend, cancel or terminate it at any time;

(b)                                 these awards and any other awards under the
Plan are voluntary and occasional and do not create any contractual or other
right to receive future awards or benefits in lieu of any awards, even if
similar awards have been granted repeatedly in the past;

(c)                                  all determinations with respect to any such
future awards, including, but not limited to, the times when awards are made,
the number of Shares, and the performance and other conditions attached to the
awards, will be at the sole discretion of the Company and/or the Compensation
Committee;

(d)                                 participation in this Plan or program is
voluntary;

(e)                                  the value of the Shares and this award is
an extraordinary item of compensation, which is outside the scope of the
Recipient’s employment contract, if any;

(f)                                   the Shares, this award, or any income
derived there from are a potential bonus payment not paid in lieu of any cash
salary compensation and not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any termination,
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, life or accident insurance benefits, pension or retirement
benefits or similar payments;

(g)                                  in the event of termination of the
Recipient’s employment, the Recipient’s eligibility to receive Shares under this
Agreement or the Plan, if any, will terminate effective as of the date that the
Recipient is no longer actively employed regardless of any reasonable notice
period mandated under local law, except as expressly provided in this Agreement;

(h)                                 the future value of the Shares is unknown
and cannot be predicted with certainty;

(i)                                     (for individuals other than employees of
the Company) the award has been made to the Recipient in his or her status as an
employee of his or her employer and can in no event be understood or interpreted
to mean that the Company is his or her employer or that he or she has an
employment relationship with the Company;

(j)                                    no claim or entitlement to compensation
or damages arises from the termination of this Agreement or diminution in value
of the Shares and the Recipient irrevocably releases the Company and his or her
employer, if different from the Company, from any such claim that may arise;

(k)                                 participation in the Plan or this Agreement
shall not create a right to further employment with the Recipient’s employer and
shall not interfere with the ability of the Recipient’s employer to terminate
the Recipient’s employment relationship at any time, with or without cause;

 

--------------------------------------------------------------------------------


 

(l)                                     the Plan and this Agreement set forth
the entire understanding between the Recipient, the Company, and any Related
Company regarding the acquisition of the Shares and supercedes all prior oral
and written agreements pertaining to this award; and

(m)                             if all or any part or application of the
provisions of this Agreement are held or determined to be invalid or
unenforceable for any reason whatsoever by a court of competent jurisdiction in
an action between Recipient and the Company, each and all of the other
provisions of this Agreement shall remain in full force and effect.

 

(12)                          Governing Law.  This Agreement has been made in
and shall be construed under and in accordance with the laws of the State of
Delaware USA.

 

(13)                          Headings. Paragraph headings are included for
convenience and shall not affect the meaning or interpretation of this
Agreement.

 

 

 

THE COCA-COLA COMPANY

 

 

 

 

 

Authorized Signature

 

Using the Merrill Lynch voice response system or other available means, the
Recipient must accept the above Award in accordance with and subject to the
terms and conditions of this Agreement and the Plan, acknowledge that he or she
has read this Agreement and the Plan, and agrees to be bound by this Agreement,
the Plan and the actions of the Committee.  If he or she does not do so prior to
[Date], then the Company may declare the Award null and void at any time. Also,
in the unfortunate event that death occurs before this Agreement has been
accepted, this Award will be voided, which means the Award will terminate
automatically and cannot be transferred to the Recipient’s heirs pursuant to the
Recipient’s will or the laws of descent and distribution.

 

--------------------------------------------------------------------------------


 

Power of Attorney

 

This Power of Attorney shall not apply if the Recipient becomes an Executive
Officer or a Reporting Officer under Section 16 of the Securities Exchange Act
of 1934.

 

The Recipient, by electing to participate in the Plan and accepting the
Agreement, does hereby appoint as attorney-in-fact, the Company, through its
duly appointed representative, as the Recipient’s true and lawful
representative, with full power and authority to do the following:

 

(i)            To direct, instruct, authorize and prepare and execute any
document necessary to have Merrill Lynch (or any successor broker designated by
the Company) sell on the Recipient’s behalf a set percentage of the Shares the
Recipient receives at vesting as may be needed to cover Tax-Related Items due at
vesting;

 

(ii)           To direct, instruct, authorize and prepare and execute any
document necessary to have the Company and/or Merrill Lynch (or any successor
broker designated by the Company) use the Recipient’s bank and/or brokerage
account information and any other information as required to effectuate the sale
of Shares the Recipient receives at vesting as may be needed to cover
Tax-Related Items due at vesting;

 

(iii)          To take any additional action that may be necessary or
appropriate for implementation of the Plan with any competent taxing authority;
and

 

(iv)          To constitute and appoint, in the Recipient’s place and stead, and
as the Recipient’s substitute, one representative or more, with power of
revocation.

 

The authority set forth herein to sell Shares shall not be valid if the
Recipient or the Company notifies Merrill Lynch that the Recipient is unable to
trade in Company securities due to trading restrictions pursuant to the
Company’s Insider Trading Policy or applicable securities laws.  The Recipient
hereby ratifies and confirms as his or her own act and deed all that such
representative may do or cause to be done by virtue of this instrument.

 

--------------------------------------------------------------------------------